65 F.3d 167
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Juan VARGOS, Defendant-Appellant.
No. 95-6405.
United States Court of Appeals, Fourth Circuit.
Submitted Aug. 29, 1995.Decided Sept. 8, 1995.

Juan Vargos, Appellant Pro Se.  Quincy Leon Ollison, Assistant United States Attorney, Alexandria, VA, for Appellee.
Before MICHAEL and MOTZ, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his 28 U.S.C. Sec. 2255 (1988) motion.  We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm substantially on the reasoning of the district court.  United States v. Vargos, Nos.  CR-92-78-A;  CA-94-971-AM (E.D.Va. Dec. 30, 1994).  We note that Appellant's claim of a clerical error in the judgment and conviction order does not involve the sort of fundamental defect that is cognizable under 28 U.S.C. Sec. 2255;  this error is more appropriately addressed by way of motion in the district court under Fed.R.Crim.P. 36.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED